DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ preliminary amendment filed June 20, 2018.   Claims 1-50 are pending and an action on the merits is as follows.	

Election/Restrictions
Applicant’s election of Group III in the reply filed on May 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement filed January 19, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 34, 35, 37 and 40 are objected to because the following elements lack proper antecedent basis in the claim(s):  
Claims 34 and 35 lines 4 and 4-5, respectively: “each personal mobile terminal”
Claim 37 line 3: “the elevator system”
Claim 37 lines 13-14: “the target floor registration command”
Claim 40 lines 2-3: “the signal strength”
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 27, 47, 49 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 includes the limitation that a first confirmation message is used to indicate that the “calling request command is successfully accepted by the elevator system, and the second confirmation message” is used to indicate acceptance by the elevator system”.  However the claim previously describes the first and second confirmation messages as part of an alternative limitation.  It is unclear whether both first and second confirmation messages are necessarily required by the claim since each were initially described in an alternative form.  For examining purposes, this limitation is interpreted as stating “calling request command is successfully accepted by the elevator system, and/or the second confirmation message” is used to indicate acceptance by the elevator system”.
Claims 27 and 47 include limitations pertaining to “a/the second confirmation message”.  However there is a lack of antecedent basis for a first confirmation message.  It is unclear whether the claim necessarily requires a first confirmation message in order to have a second confirmation message.  For examining purposes, these limitations are interpreted as pertaining to “a/the confirmation message”.
Claims 49 and 50 include limitations “as claimed in claim 19” and further include the limitation “processor realizes steps of the (communication) method”.  However there is a lack of antecedent basis for “the (communication) method”, as a method was introduced in independent claim 20.  It is unclear whether applicants intend claims 49 and 50 to depend from claim 20, or introduce new element(s) into the claims.  For examining purposes, these claims are interpreted as including limitations “as claimed in claim 20”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 13-15, 17, 19, 37, 38, 40, 45 and 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2015/0368067 A1) in view of Jantunen et al. (US 10,401,178 B2).
Claim 1: Tang discloses a communication system for use in an elevator system, comprising a first module (NFC device 204) included in a hall input device (202) for automatically establishing a first connection with a personal mobile terminal (access device 206) based on the personal mobile terminal being proximate to the first module within a threshold (page 2 ¶ [0022]).  An elevator calling request command regarding an elevator calling direction (up/down call) is received from the personal mobile terminal when establishing the first connection (page 2 ¶ [0027]).  A second module (separate NFC device) also includes an NFC device, and therefore automatically establishes a second connection with the personal mobile terminal to receive a target floor registration command (destination) sent from the personal mobile terminal when establishing the second connection (page 2 ¶ [0027]).  Said hall input device which corresponds to hall input device (130), is mounted in an elevator landing area of the elevator system (page 2 ¶ [0021]-[0022]) and the second module is mounted in an elevator car of the elevator system (page 2 ¶ [0027]).  This reference fails to disclose the first and second modules to be Bluetooth modules to broadcast a first and second Bluetooth signal respectively, such that the first and second connections are Bluetooth connections established based on the first and second Bluetooth signals respectively.
However Jantunen et al. teaches a communication system where first and second modules (locator devices 11A, 11B) establish a first and second connection respectively with a personal terminal (trackable device 10) using Bluetooth connection (column 8 lines 34-40).  Therefore the first and second modules are Bluetooth modules which broadcast a first and second Bluetooth signal respectively, such that the first and second Bluetooth connections are established based on the first and second Bluetooth signals respectively, as is recognized in the art.
Given the teachings of Jantunen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system disclosed in Tang with providing the first and second modules to be Bluetooth modules to broadcast a first and second Bluetooth signal respectively, such that the first and second connections are Bluetooth connections established based on the first and second Bluetooth signals respectively.  Doing so would allow for data communications using a low energy protocol compatible with current Bluetooth versions as taught in Jantunen et al. (column 8 lines 41-46), which would be available on a mobile phone “that users might frequently have in their possession” as shown in Tang (page 2 ¶ [0023]).
Claim 10: Tang modified by Jantunen et al. discloses a communication system as stated above, where the first Bluetooth module is shown in Jantunen et al. to include an array of antennas (110) to establish the first Bluetooth connection with a plurality of personal mobile terminals in sequence (column 7 lines 33-43).
Claim 13: Tang modified by Jantunen et al. discloses a communication system where an elevator calling request is received via the first Bluetooth signal, as stated above.  In order for an elevator to be called to the appropriate floor, the first Bluetooth signal would comprise a data signal that reflects first floor location information about where the first in Bluetooth module is located, as is recognized in the art.
Claim 14: Tang modified by Jantunen et al. discloses a communication system as stated above, where the first Bluetooth module is shown in Jantunen et al. to be a Bluetooth low energy module (column 8 lines 37-44).
Claim 15: Tang modified by Jantunen et al. discloses a communication system as stated above, where the first Bluetooth module is disclosed in Tang to be integratedly arranged in an elevator calling control panel (hall input device) of the elevator system, wherein a first communication connection is established between the elevator calling control panel and an elevator controller (118) of the elevator system (page 2 ¶ [0021]), and a second communication connection is established between the first Bluetooth module and the elevator calling control panel (page 2 ¶ [0022]).
Claim 17: Tang modified by Jantunen et al. discloses a communication system as stated above, where the first Bluetooth module is disclosed in Tang to be configured to send out information to a digital terminal such as the personal mobile terminal (access device 406) indicating which elevator car to use, and when said elevator car arrives (page 3 ¶ [0033]).  Therefore the first Bluetooth module is able to send, based on the first communication connection and the second communication connection, to the elevator controller an instruction for acquiring information (elevator car allocation information) stored by the elevator controller from the elevator controller, and send out the information by way of Bluetooth to the terminal which has been authorized to establish a Bluetooth connection with it.
Claim 19: Tang modified by Jantunen et al. discloses a communication system as stated above, where an elevator system in disclosed in Tang to comprise the communication system, and further includes an elevator controller (118) for controlling the running of one or more elevator cars in the elevator system, wherein the elevator controller is coupled to the first Bluetooth module and the second Bluetooth module and controls the running of the one or more elevator cars in the elevator system at least in response to the elevator calling request command (page 2 ¶ [0021]).
Claim 37: Tang discloses a personal mobile terminal (access device 206) which communicates with a first module (NFC device 204) included in a hall input device (202)—which corresponds to hall input device (130)—mounted in an elevator landing area of an elevator system (page 2 ¶ [0021]-[0022]).  The personal mobile terminal further communicates with a second module (separate NFC device), mounted in an elevator car of the elevator system (page 2 ¶ [0027]).  A connection management module automatically establishes a first connection with the first module based on the personal mobile terminal being proximate to the first module within a threshold (page 2 ¶ [0022]) and a second connection with the second module since the second module also includes an NFC device (page 2 ¶ [0027]).  A first command sending module automatically sends an elevator calling request command regarding an elevator calling direction (up/down call) to the first Bluetooth module when the first connection is established (page 2 ¶ [0027]), and a second command sending module automatically sends a target registration command (destination) to the second module when the second connection is established (page 2 ¶ [0027]).  This reference fails to disclose the first and second module to be a first and second Bluetooth module respectively, such that a first and second Bluetooth signal broadcasted by the first and second Bluetooth module respectively is received by the personal mobile terminal, the connection management module to be a Bluetooth connection management module such that the first and second connections are first and second Bluetooth connections respectively established based on the first and second Bluetooth signals.
However Jantunen et al. teaches a personal mobile terminal (trackable device 10) where first and second modules (locator devices 11A, 11B) establish a first and second connection respectively with a personal terminal using Bluetooth connection (column 8 lines 34-40).  Therefore the first and second modules are Bluetooth modules which broadcast a first and second Bluetooth signal respectively, received by the personal mobile terminal, such that a Bluetooth connection management module establishes a first and second Bluetooth connection based on the first and second Bluetooth signals respectively, as is recognized in the art.
Given the teachings of Jantunen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the personal mobile terminal disclosed in Tang with providing the first and second module to be a first and second Bluetooth module respectively, such that a first and second Bluetooth signal broadcasted by the first and second Bluetooth module respectively is received by the personal mobile terminal, the connection management module to be a Bluetooth connection management module such that the first and second connections are first and second Bluetooth connections respectively established based on the first and second Bluetooth signals.  Doing so would allow for data communications using a low energy protocol compatible with current Bluetooth versions as taught in Jantunen et al. (column 8 lines 41-46), which would be available on a mobile phone “that users might frequently have in their possession” as shown in Tang (page 2 ¶ [0023]).
Claim 38: Tang modified by Jantunen et al. discloses a personal mobile terminal as stated above, where the personal mobile terminal is disclosed in Tang to include a command generation module for generating the target floor registration command based on a personalized configuration (identify of the user) (page 3 ¶ [0032]).
Claim 40: Tang modified by Jantunen et al. discloses a personal mobile terminal as stated above, where the Bluetooth connection management module is shown in Jantunen et al. to be used for determining a signal strength of the received first Bluetooth signal (column 8 lines 61-64).
Claim 45: Tang modified by Jantunen et al. discloses a personal mobile terminal where an elevator calling request is received via the first Bluetooth signal, as stated above.  In order for an elevator to be called to the appropriate floor, the Bluetooth connection management module would include a recognition submodule for recognizing the first Bluetooth signal and determining a floor location where the first Bluetooth module is located, as is recognized in the art.
Claim 48: Tang modified by Jantunen et al. discloses a personal mobile terminal where a target floor registration command is received via the second Bluetooth signal, as stated above.  In order for the proper elevator to be controlled to move to the appropriate floor, the Bluetooth connection management module would be used for recognizing the second Bluetooth signal to acquire an elevator car corresponding to the second Bluetooth module, as is recognized in the art.
Claim 49: Tang modified by Jantunen et al. discloses a communication method as stated above, which is disclosed in Tang to utilize a personal mobile terminal (access device 206) including a memory, processor and a computer program that is stored in the memory to run on the processor, wherein the processor realizes steps of the communication method when executing the program (page 3 ¶ [0023]).
Claim 50: Tang modified by Jantunen et al. discloses a communication method as stated above, which is disclosed in Tang to utilize a computer readable storage medium storing a computer program thereon, where the program is executed by a processor to realize steps of said communication method (page 4 ¶ [0045]).
Claims 2, 3, 9, 20, 26, 27 30, 31-36, 39, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2015/0368067 A1) modified by Jantunen et al. (US 10,401,178 B2) as applied to claim 1 above, further in view of Lee et al. (US 2016/0198499 A1).
Claims 2 and 39: Tang modified by Jantunen et al. discloses a communication system and personal mobile terminal where the first and second Bluetooth connection is automatically established, as stated above.  These references fail to disclose the personal mobile terminal to establish the first or second Bluetooth connection with only one of the first and second Bluetooth modules at a certain time.
However Lee et al. teaches a communication system and personal mobile terminal, where a personal mobile terminal (device 1000) establishes a first or second connection with only one of a first and second modules (target device 2000) at a certain time by disconnecting from the other module (page 10 ¶ [0198]-[0200]).  The first and second connections are further shown as Bluetooth connections (page 5 ¶ [0101]), and therefore said first and second modules are first and second Bluetooth modules.
Given the teachings of Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system and personal mobile terminal disclosed in Tang as modified by Jantunen et al. with providing the personal mobile terminal to establish the first or second Bluetooth connection with only one of the first and second Bluetooth modules at a certain time.  Doing so would reduce computation requirements of the system by limiting the amount of simultaneous connections which can be made.
Claim 3: Tang modified by Jantunen et al. discloses a communication system where the second Bluetooth connection with the second Bluetooth module is automatically established, as stated above.  These references fail to disclose the second Bluetooth connection to be established after the first Bluetooth connection previously established thereby with the first Bluetooth module is disconnected.
However Lee et al. teaches a communication system, where a second wireless connection with a second module (TV 2032) and a personal mobile terminal (device 1000) is established after a first wireless connection previously established thereby with a first module (mobile terminal 2031) is disconnected based on the second module being in a front direction of the personal mobile terminal (page 5 ¶ [0106]). The first and second wireless connections are further shown as Bluetooth connections (page 5 ¶ [0101]), and therefore said first and second modules are first and second Bluetooth modules.
Given the teachings of Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system disclosed in Tang as modified by Jantunen et al. with providing the second Bluetooth connection to be established after the first Bluetooth connection previously established thereby with the first Bluetooth module is disconnected.  Doing so would reduce computation requirements of the system by limiting the amount of simultaneous connections which can be made prevent false elevator calling requests.
Claim 9: Tang modified by Jantunen et al. discloses a communication system as stated above, where the first Bluetooth module is disclosed in Tang to return a first confirmation message to the personal mobile terminal after receiving the elevator calling request command indicating that the elevator calling request command is successfully accepted by the elevator system (page 2 ¶ [0026]).  These references fail to disclose the personal mobile terminal to actively disconnect the first Bluetooth connection based on the first confirmation message received.
However Lee et al. teaches a communication system, where a second wireless connection with a second module (TV 2032) and a personal mobile terminal (device 1000) is established after a first wireless connection previously established thereby with a first module (mobile terminal 2031) is disconnected based on the second module being in a front direction of the personal mobile terminal (page 5 ¶ [0106]). The first and second wireless connections are further shown as Bluetooth connections (page 5 ¶ [0101]), and therefore said first and second modules are first and second Bluetooth modules.
Given the teachings of Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system disclosed in Tang as modified by Jantunen et al. with providing the second Bluetooth connection to be established after the first Bluetooth connection previously established is disconnected.  After the first confirmation message has been received then, the personal mobile terminal would actively disconnect the first Bluetooth connection in order to properly establish the second Bluetooth connection.  Doing so would reduce computation requirements of the system by limiting the amount of simultaneous connections which can be made prevent false elevator calling requests.
Claims 20 and 31: Tang discloses a communication method for performing an elevator calling operation in an elevator system, where a first module (NFC device 204) included in a hall input device (202)—which corresponds to hall input device (130)—is mounted in an elevator landing area of the elevator system, and automatically establishes a first connection with a personal mobile terminal (access device 206) based on the personal mobile terminal being near (proximate to) the first module within a threshold (page 2 ¶ [0021]-[0022]).  An elevator calling request command regarding an elevator calling direction (up/down call) is sent to the first module (page 2 ¶ [0027]).  A second module (separate NFC device) mounted in an elevator car of the elevator system also includes an NFC device, and therefore automatically establishes a second connection with the personal mobile terminal near the second Bluetooth module, to allow the personal mobile terminal to send a target floor registration command (destination) to the second module (page 2 ¶ [0027]).  This reference fails to disclose the first and second modules to be Bluetooth modules such that a first and second Bluetooth signal broadcasted therefrom are received by the personal mobile terminal, such that the first and second connections are Bluetooth connections established based on the first and second Bluetooth signals respectively.  This reference further fails to disclose the first Bluetooth connection to be disconnected such that the second Bluetooth signal is received after disconnecting the first Bluetooth connection, and the second Bluetooth connection to be disconnected.
However Jantunen et al. teaches a communication method where first and second modules (locator devices 11A, 11B) establish a first and second connection respectively with a personal terminal (trackable device 10) using Bluetooth connection (column 8 lines 34-40).  Therefore the first and second modules are Bluetooth modules which broadcast a first and second Bluetooth signal respectively, such that the first and second Bluetooth connections are established based on the first and second Bluetooth signals respectively, and the first and second Bluetooth signals are received by the personal terminal, as is recognized in the art.
Given the teachings of Jantunen et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication method disclosed in Tang with providing the first and second modules to be Bluetooth modules such that a first and second Bluetooth signal broadcasted therefrom are received by the personal mobile terminal, such that the first and second connections are Bluetooth connections established based on the first and second Bluetooth signals respectively.  Doing so would allow for data communications using a low energy protocol compatible with current Bluetooth versions as taught in Jantunen et al. (column 8 lines 41-46), which would be available on a mobile phone “that users might frequently have in their possession” as shown in Tang (page 2 ¶ [0023]).  These references fail to disclose the first Bluetooth connection to be disconnected such that the second Bluetooth signal is received after disconnecting the first Bluetooth connection, and the second Bluetooth connection to be disconnected.
However Lee et al. teaches a communication method, where a second wireless connection with a second module (TV 2032) and a personal mobile terminal (device 1000) is established after a first wireless connection previously established thereby with a first module (mobile terminal 2031) is disconnected based on the second module being in a front direction of the personal mobile terminal (page 5 ¶ [0106]). The first and second wireless connections are further shown as Bluetooth connections (page 5 ¶ [0101]), and therefore said first and second modules are first and second Bluetooth modules.
Given the teachings of Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication method disclosed in Tang as modified by Jantunen et al. with providing the first Bluetooth connection to be disconnected such that the second Bluetooth signal is received after disconnecting the first Bluetooth connection, and the second Bluetooth connection to be disconnected.  Doing so would reduce computation requirements of the system by limiting the amount of simultaneous connections which can be made prevent false elevator calling requests.
Claims 26, 32 and 46: Tang modified by Jantunen et al. discloses a communication method and personal mobile terminal as stated above, where a first confirmation message is disclosed in Tang to be received by/returned to the personal mobile terminal after receiving the elevator calling request command indicating that the elevator calling request command is successfully accepted by the elevator system (page 2 ¶ [0026]).  These references fail to disclose the Bluetooth connection management module of the personal mobile terminal to actively disconnect the first Bluetooth connection once the first confirmation message is received/returned.
However Lee et al. teaches a communication method and personal mobile terminal, where a second wireless connection with a second module (TV 2032) and a personal mobile terminal (device 1000) is established after a first wireless connection previously established thereby with a first module (mobile terminal 2031) is disconnected based on the second module being in a front direction of the personal mobile terminal (page 5 ¶ [0106]). The first and second wireless connections are further shown as Bluetooth connections (page 5 ¶ [0101]), and therefore said first and second modules are first and second Bluetooth modules.
Given the teachings of Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication method and personal mobile terminal disclosed in Tang as modified by Jantunen et al. with providing the second Bluetooth connection to be established after the first Bluetooth connection previously established is disconnected.  After the first confirmation message has been received/returned then, the Bluetooth connection management module of the personal mobile terminal would actively disconnect the first Bluetooth connection in order to properly establish the second Bluetooth connection.  Doing so would reduce computation requirements of the system by limiting the amount of simultaneous connections which can be made prevent false elevator calling requests.
Claims 27 and 47: Tang modified by Jantunen et al. discloses a communication method and personal mobile terminal as stated above, where a confirmation message is disclosed in Tang to be received by the personal mobile terminal after receiving the target floor registration command indicating that the target floor command is successfully accepted by the elevator system (page 2 ¶ [0026]).  These references fail to disclose the Bluetooth connection management module of the personal mobile terminal to actively disconnect the second Bluetooth connection once the confirmation message is received.
However Lee et al. teaches a communication method and personal mobile terminal, where a second wireless connection with a second module (TV 2032) and a personal mobile terminal (device 1000) is established after a first wireless connection previously established thereby with a first module (mobile terminal 2031) is disconnected based on the second module being in a front direction of the personal mobile terminal (page 5 ¶ [0106]). The first and second wireless connections are further shown as Bluetooth connections (page 5 ¶ [0101]), and therefore said first and second modules are first and second Bluetooth modules.
Given the teachings of Lee et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication method and personal mobile terminal disclosed in Tang as modified by Jantunen et al. with providing a Bluetooth connection to be disconnected when the respective Bluetooth module is not in a front direction of the personal mobile terminal.  Therefore the Bluetooth connection management module of the personal mobile terminal would actively disconnect the second Bluetooth connection after the confirmation message is received and the user exits the elevator car.  Doing so would reduce computation requirements of the system by limiting the amount of simultaneous connections which can be made prevent false elevator calling requests.
Claims 30 and 33: Tang modified by Jantunen et al. and Lee et al. discloses a communication method where an elevator calling request is received via the first Bluetooth signal, as stated above.  In order for an elevator to be called to the appropriate floor, the first Bluetooth signal would comprise a data signal that reflects first floor location information about where the first in Bluetooth module is located, as is recognized in the art.
Claims 34 and 35: Tang modified by Jantunen et al. and Lee et al. discloses a communication method where the steps of automatically establishing the first/second Bluetooth connection, receiving the elevator calling request /target floor registration command, and disconnecting the first/second Bluetooth connection are successively performed, as shown above.  Therefore communication with each of a plurality of personal mobile terminals that receive the first/second Bluetooth signal are successively realized.
Claim 36: Tang modified by Jantunen et al. discloses a communication method where the first and second Bluetooth connection is automatically established, and the first Bluetooth connection is disconnected prior to establishing the second Bluetooth connection, as stated above.  Therefore the personal mobile terminal establishes the first or second Bluetooth connection with only one of the first and second Bluetooth modules at a certain time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        June 18, 2022